DETAILED ACTION
	This office action is in response to the AFCP 2.0 amendment filed on May 18, 2022.  In accordance with this amendment, claims 1, 3, and 19-21 have been amended.
	Claims 1-21 remain pending.  Any and all withdrawn claims have been rejoined because each independent claim (1, 19, and 20) has been amended in concurrence during prosecution and thus stands or falls together.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 20 are found allowable. The restriction requirement to independent claim 19 (and any Species dependent claims that originally depended from claim 1), as set forth in the Office action mailed on August 2, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claim 19, as well as the rejoinder of any withdrawn Species claims, is withdrawn.  Claim 19, directed to a Group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 1-21 are allowed.  Applicant has amended features of dependent claim 21 into each independent claim (1, 19, and 20).  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Mazur US ‘258; Srinivasan US ‘805 (see attached PTO-892 form reference A); Marandi US ‘798; Matsko US ‘497) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claims 1, 19, and 20 on May 18, 2022.  In particular, there is no reasonable suggestion for the “largest dimension” of the resonator to be within a factor of 2 of the one or more output wavelengths in free space.  For example, Mazur teaches output wavelengths about 1,500 nm (1.5 um).  Accordingly, there is no reasonable suggestion of the largest dimension of Mazur to be within 3.0 um or smaller (within a factor of 2 of the output), because Mazur does not teach resonator dimensions smaller than about 5 um.  Additionally, although the newly cited prior art reference to Srinivasan US ‘805 teaches heights and widths of a resonator to be in the nanometer range (see Srinivasan US ‘805 dependent claims 6 and 7), this prior art is taught with OPO up-conversion, in which the output wavelength is shorter than the pump.  For example, Srinivasan converts infrared wavelength ranges (780 nm and higher) to the shorter wavelength visible spectrum (approximately 380 nm – 700 nm).  For these reasons, and because the Examiner must consider the context of Applicant’s specification and figures, the Examiner is unable to present either a clear anticipation rejection (under 35 U.S.C. 102) or a prima facie case of obviousness (under 35 U.S.C. 103) for any independent claim 1, 19, or 20.  Claims 2-18 and 21 are also found allowable as being dependent from claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments (page 6 filed May 18, 2022) regarding the newly formed amendments to independent claims 1, 19, and 20, have been carefully considered and are persuasive.  All issues from the final rejection as mailed on March 21, 2022 have been obviated.  Claims 1-21 now serve to create a patentable distinction over the closest prior art of the current record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Cited PTO-892 reference A to Srinivasan US ‘805 is discussed above in the “Allowable Subject Matter” section.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 19, 2022